Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending.


Claim Objections
Claims 1, 5, and 8 are objected to because of the following informalities:  lines 8 and 9 of claim 1 would be improved if rewritten as, for example,  -- member included in a mechanism for performing threading of the magnetic tape, also transmits a second driving force for the movement of the holding member to the retraction position; and --.  At claim 1 – line 10, claim 5 – line 5, and claim 8 – line 8, it is suggested “bias” or “biasing” force be inserted between “first” and force” to better differentiate between the first force and the first driving force.  In claim 5, line 5 would then read  -- the rotational member generates the first bias force by a first elastic force of the first --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (U.S. 6,166,881) in view of Sato (U.S. 8,284,519), and further in view of Watanabe et al (U.S. 5,862,116).  Anderson discloses a tape drive head cleaner arrangement in which a cleaner holds a brush 34 on one side of an arm 30 to clean a head 26 wherein the arm has a surface 36 which lifts the tape 22 away from the head when the arm moves the brush into the cleaning position (note figure 4).  The head also has a retraction position (note figure 3).  A transmission unit (not shown but referred to at column 6 – lines 62 to 64 and also note column 8 – line 66 to column 9 – line 11) that provides movement to and while in the cleaning position and movement to the retraction position.
Anderson discloses that movement of the arm 30 may be driven by an existing motor that is provided within the tape drive such as a tape cartridge load motor (column 9 – lines 3 to 9) and can use a track supported such as used for guiding leader blocks (column 10 – lines 15 to 17) but does not expressly refer to the transmission unit as transmitting a first driving force for driving a member of a mechanism that threads the magnetic tape [via the leader block].
Anderson does not disclose a first force application unit that applies, to the holding member, a first force in a direction that causes the cleaning member to remain in the retraction position when the cleaning member is at the retraction position, and releases the first force when the cleaning member is drawn away from the retraction position.
Sato discloses a tape device in which an arm 1 provided with a cleaning brush 3 is moved between cleaning and retracted positions (figures 10 and 12) via driving forces provided by the tape threading mechanism (column 4 – lines 15 to 21).  Sato discloses utilizing a torsion spring (not shown) to bias an arm with a cleaning brush to a retracted position (note column 3 – lines 38 to 41 and column 5 – lines 12 to 15) but does not teach that the arm is released from the bias force applied by the torsion spring.
Watanabe et al discloses a magnetic data storage device in which a leaf spring function of arm 236 acts to hold a tray in position till a force is applied which overcomes the leaf spring biasing at which point the tray moves freely (column 27 – line 51 to column 28 – line 5).
	It would have been obvious prior to the effective filing date of the claimed invention to have the transmission unit of Anderson transmit a first driving force for driving a member of a mechanism that threads the magnetic tape via the leader block, i.e., have the tape threading mechanism provide at least a driving force to drive the arm to the retraction position.  The motivation would have been: as evidenced by Sato, it was known in the art that the tape threading mechanism could be arranged so as to also provide tape head cleaning brush movement between cleaning position and retracted position and one of ordinary skill in the art recognized that utilizing a drive mechanism for multiple uses could provide for advantages such as size reduction, cost reduction, power requirement reductions, or complexity reductions.
	It would have been further obvious to have the tape device of Anderson et al in view of Sato utilize an arrangement for maintaining the holding member in the form of the arm in a retracted position have a releasable functionality.  The motivation would have been: while constant biasing force application was known, such as the torsion spring of Sato, it was also known as evidenced by Watanabe to utilize releasable biasing / latching / position maintaining structural arrangements such as a leaf spring wherein engagement is released as a structure is moved away from the engaging member.  It is also noted that known engagement means such as magnetic engaging means are well known where the engagement force drops off to a large degree as the engaged member moves away or structures such as a pin that is engaged by a flexible recess such as a male – female interface with a flexible engagement aspect such that as the male feature is moved away the engagement is released altogether.
	It is noted as to claims 10 and 11, neither a first elastic member of a first spring is positively established by claim 9 or claim 1 from which claims 10 and 11 depend, as a result having Anderson in view of Sato and Watanabe utilize a releasable first force application unit such as one utilizing a leaf spring will meet claims 10 and 11 as the presence of multiple elastic/spring members has not been positively established.
	It is noted as to claim 18 that while Sato discloses that part of his enhanced head cleaning arrangement both the head and the brush are actuated, this is not precluded by the language of claim 18 in that “keeping the cleaning member at the cleaning position in contact with the magnetic head at the time of the cleaning” is not considered to require the cleaning member to remain stationary, i.e., movement that is intended enhance the cleaning effect would be allowed and Sato does establish that the brush and head do stay in contact while both actuate relative to each other.

Allowable Subject Matter
Claims 3-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Tuesday, July 12, 2022